NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                MICHELLE EVANS,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-2041
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. AT-3443-16-0323-I-1.
                ______________________

               Decided: October 25, 2016
                ______________________

   MICHELLE EVANS, Miami, FL, pro se.

    CALVIN M. MORROW, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                ______________________

 Before MOORE, WALLACH, and TARANTO, Circuit Judges.
2                                           EVANS   v. MSPB



PER CURIAM.
    Michelle Evans appeals the final decision of the Merit
Systems Protection Board (“Board”) dismissing her appeal
for lack of jurisdiction. Because the Board’s dismissal is
in accordance with law and supported by substantial
evidence, we affirm.
                      BACKGROUND
    Ms. Evans was a Consumer Safety Technician, GS-7,
at the U.S. Food and Drug Administration (the “agency”)
in Miami, Florida. She states that by July 2015, the
agency implemented major changes to her duties, includ-
ing designating Ms. Evans as the sole employee opening
the door and answering the phone. In September 2015,
she received a written reprimand for repeated unprofes-
sional conduct. The next month, the agency notified Ms.
Evans that it intended to suspend her without pay for
seven days as a result of continued inappropriate conduct.
The agency deciding official issued the seven-day suspen-
sion decision on December 3, 2015, and Ms. Evans was
suspended from December 7–13, 2015. The written
suspension decision cautioned that further offenses may
be grounds for more severe action, up to and including
removal from service. At the end of January 2016, the
agency notified Ms. Evans that it proposed to remove her
from her position, citing five separate incidents of inap-
propriate conduct since her return from suspension.
    In February 2016, while still employed by the agency,
Ms. Evans appealed these agency actions to the Board.
She articulated the change in duties, written reprimand,
seven-day suspension, and proposed removal as the bases
for her appeal, and she checked the boxes for “Involuntary
Resignation” and “Involuntary Retirement” on her appeal
forms. She alleged that she had been discriminated
against because of her age and color, retaliated against,
and subjected to a hostile work environment.
EVANS    v. MSPB                                           3



     On March 30, 2016, the Administrative Judge (“AJ”)
issued an initial decision dismissing Ms. Evans’s appeal
for lack of jurisdiction, holding that the change in duties,
written reprimand, seven-day suspension, and proposed
removal were not agency actions appealable to the Board.
The AJ determined that there was no evidence that Ms.
Evans had resigned or retired from her position. 1 The AJ
held that in the absence of a legally cognizable adverse
agency action, any prohibited personnel practices alleged
by Ms. Evans were not an independent source of Board
jurisdiction. Ms. Evans did not petition the Board for
review, and the initial decision became final on May 4,
2016.
   Ms. Evans timely petitioned this court for review. We
have jurisdiction under 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     We must affirm the Board’s decision unless it was
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c); Dela Rosa v. Office of Pers.
Mgmt., 583 F.3d 762, 764 (Fed. Cir. 2009). We review a
determination of the Board’s jurisdiction de novo as a
question of law, and we review underlying factual find-
ings for substantial evidence. Parrott v. Merit Sys. Prot.
Bd., 519 F.3d 1328, 1334 (Fed. Cir. 2008).



     1      On March 31, 2016, one day after the initial
decision, the deciding official issued a decision removing
Ms. Evans from duty effective April 2, 2016. Upon receipt
of the removal decision, Ms. Evans resigned on April 1,
2016. Ms. Evans filed a separate Board appeal, No. AT-
0752-16-0504-I-1, challenging the agency’s removal deci-
sion.
4                                              EVANS   v. MSPB



    The Board’s jurisdiction is not plenary; it is “limited to
those matters specifically entrusted to it by statute, rule,
or regulation.” Van Wersch v. Dep’t of Health & Human
Servs., 197 F.3d 1144, 1147 (Fed. Cir. 1999); 5 C.F.R.
§ 1201.3(a). Ms. Evans bears the burden of establishing
the Board’s jurisdiction by a preponderance of the evi-
dence. 5 C.F.R. § 1201.56(b)(ii)(2)(A).
    Ms. Evans has not identified any legal authority that
permits her to bring this appeal to the Board. The Board
has jurisdiction over appeals of adverse actions, which
include removals—including involuntary resignation or
retirement—after completion of probationary service
periods, suspensions for more than fourteen days, reduc-
tions in grade or pay, and furloughs of thirty days or less.
5 U.S.C. § 7512; 5 C.F.R. § 1201.3. Constructive removal
is the only adverse action alleged that could confer Board
jurisdiction. However, because Ms. Evans was still em-
ployed by the agency at the time of her filing and the AJ’s
determination, substantial evidence supports the Board’s
determination that Ms. Evans had neither resigned nor
retired.
    While the Board has authority to review “mixed case”
appeals involving allegations “that an appealable agency
action was effected, in whole or in part, because of dis-
crimination,” the Board has authority to review such
cases only if they involve an agency action that would
otherwise confer Board jurisdiction. 29 C.F.R. § 1614.302;
5 U.S.C. § 7702; Cruz v. Dep’t of Navy, 934 F.2d 1240,
1246 (Fed. Cir. 1991). Ms. Evans’s appeal is not a “mixed
case” because she alleged no appealable adverse agency
decision. The Board committed no error in concluding
that Ms. Evans failed to allege an adverse action that
conferred Board jurisdiction.
   We have considered Ms. Evans’s remaining argu-
ments and find them unpersuasive.
EVANS   v. MSPB                                           5



                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED
                          COSTS
    No costs.